t c no united_states tax_court estate of avrom a silver deceased bonny fern silver kenneth kirsh and ronald faust executors petitioner v commissioner of internal revenue respondent docket no filed date d was not a citizen or resident_of_the_united_states d’s will provided for charitable_bequests to canadian-registered charities these bequests were paid solely out of funds and property located outside the united_states held a charitable deduction on the estate_tax_return larger than that determined by respondent is not allowed because the convention between the united_states and canada as amended by the protocol requires that the bequests be funded from property subject_to the u s estate_tax revised protocol amending the convention with respect to taxes on income and capital date u s -can s treaty doc edward c northwood for petitioner kevin m murphy for respondent opinion vasquez judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of avrom a silver decedent the issue for decision is whether the estate of decedent who was not a citizen_of_the_united_states and did not reside in the united_states is entitled to a charitable_contribution_deduction on the estate_tax_return of more than the amount allowed by respondent pursuant to the revised protocol amending the convention with respect to taxes on income and capital date u s -can s treaty doc protocol background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed the mailing address for the estate was in toronto ontario canada amounts are rounded to the nearest dollar all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure decedent a citizen and resident of canada died on date the executors of the estate are bonny fern silver kenneth kirsh and ronald faust none of whom resides in the united_states decedent’s will provided for charitable_bequests of dollar_figure to canadian-registered charities these charities are organizations described in paragraph of article xxi of the convention with respect to taxes on income and capital date u s -can art xxi par t i a s no 1986_2_cb_258 the convention the bequests were paid solely out of funds and property located outside the united_states decedent’s gross_estate in the united_states consisted of big_number shares of neuromedical systems inc valued at dollar_figure on the alternate_valuation_date see sec_2104 the value of decedent’s gross_estate outside the united_states was over dollar_figure million upon decedent’s death the estate filed a form 706na united_states estate and generation skipping transfer_tax return tax_return the estate claimed a charitable_contribution_deduction of dollar_figure on the tax_return in the notice_of_deficiency respondent allowed a charitable_contribution_deduction of only dollar_figure respondent explained the decedent’s will however did not direct payment of the residuary charitable_bequests exclusively from the u_s_assets as a result the charitable deduction is limited to the proportionate part of the u_s_assets that passes to the charitable legatees respondent calculated the deduction as follows dollar_figure dollar_figure million x dollar_figure dollar_figure ie the value of u_s_assets over the value of worldwide assets multiplied by the amount of charitable_bequests in issue discussion the estate argues that the value of decedent’s charitable_bequests is deductible in full pursuant to article xxix b of the convention as amended by the protocol respondent argues that only a proportional deduction is allowed because there is no direction in the will regarding which property is to be used to fund the bequests a decedent who is not a resident or citizen_of_the_united_states is subject_to a tax on the transfer of the taxable_estate which is situated in the united_states at the time of the decedent’s death estate_tax sec_2101 sec_2103 sec_2106 allows a deduction from the value of the decedent’s taxable_estate for bequests to a domestic_corporation organized and operated for charitable purposes further thi sec_3 this section provides in relevant part sec_2106 taxable_estate a definition of taxable_estate --for purposes of the tax imposed by sec_2101 the value of the taxable_estate of every decedent nonresident not a continued deduction is limited to transfers to corporations and associations created or organized in the united_states and to trustees for use within the united_states sec a i estate_tax regs see sec_2106 this deduction may not exceed the value of the transferred property required to be included in the gross_estate sec_2106 decedent did not make a bequest to a corporation or association created or organized in the united_states decedent made all relevant bequests to canadian-registered organizations described in paragraph of article xxi of the convention we conclude continued citizen_of_the_united_states shall be determined by deducting from the value of that part of his gross_estate which at the time of his death is situated in the united states-- transfers for public charitable and religious uses -- a in general - the amount of all bequests legacies devises or transfers ii to or for_the_use_of any domestic_corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes we note that the estate did not argue that the bequests although made to canadian-registered organizations were ultimately used in the united_states cf estate of mcallister continued that the estate is not entitled to a deduction for the charitable_bequests for more than the amount allowed by respondent the protocol added to the convention article xxix b paragraph which provides where the property of an individual who is a resident of a contracting state passes by reason of the individual’s death to an organization referred to in paragraph of article xxi exempt_organizations the tax consequences in a contracting state arising out of the passing of the property shall apply as if the organization were a resident of that state in the instant case this provision takes precedence over the statute according to the last-in-time rule whitney v continued v commissioner 54_tc_1407 bequest to canadian foundation to be used for the benefit of canadian students attending college in the united_states further the regulations direct us to compute the deduction in the same manner as the one allowed under sec_2055 sec_20_2106-1 estate_tax regs a deduction is allowed from the gross_estate of a decedent under sec_2055 for the value of property included in the decedent’s gross_estate and transferred by the decedent during his lifetime or by will sec_20_2055-1 estate_tax regs we note that canada does not impose an estate_tax at death the capital assets of a decedent are deemed to be disposed of and any resulting gains generally are subject_to canadian income_tax this provision in the protocol was intended to coordinate u s estate_tax provisions with the relevant provisions in the canadian income_tax s exec rept pincite the u s supreme court generally described the last-in- time rule as follows by the constitution a treaty is placed on the same footing and made of like obligation with an act of continued robertson 124_us_190 118_tc_299 the estate argues that this paragraph in the protocol overrides sec_2106 allows the canadian-registered charities to be treated as u s residents and allows the estate the full charitable deduction respondent argues that the convention as amended by the protocol does not change the result from that under sec_2106 with regard to interpreting the protocol we stated in n w life assurance co of can v commissioner 107_tc_363 the goal of convention interpretation is to give the specific words of a convention a meaning consistent with the genuine shared expectations of the contracting parties 299_f2d_565 2d cir affd 373_us_49 courts liberally construe treaties to give effect to their purpose 489_us_353 311_us_150 although not conclusive the meaning attributed to treaty provisions by the continued legislation both are declared by that instrument to be the supreme law of the land and no superior efficacy is given to either over the other when the two relate to the same subject the courts will always endeavor to construe them so as to give effect to both if that can be done without violating the language of either but if the two are inconsistent the one last in date will control the other provided always the stipulation of the treaty on the subject is self- executing 124_us_190 government agencies charged with their negotiation and enforcement is given great weight united_states v stuart supra pincite citing 366_us_187 it is the role of the judiciary to interpret international conventions and to enforce domestic rights arising from them see 366_us_187 307_us_325 229_us_447 119_us_407 tax_treaties are purposive and accordingly we should consider the perceived underlying intent or purpose of the treaty provision see eg estate of burghardt v commissioner t c affd without published opinion 734_f2d_3 3d cir treating a reference to a specific exemption in a u s -italy estate_tax_treaty as not limited to an exemption as such but included a subsequently enacted unified_credit having the same function as an exemption smith tax_treaty interpretation by the judiciary tax law in addressing the issues of this case we shall keep at the forefront our role in the interpretation of conventions we examine the underlying intent and purpose of the provision in the protocol to clarify whether the relevant language of article xxix b overrides sec_2106 in this instance by treating the canadian-registered charities at issue as u s residents even though the bequests were funded by sources outside the united_states the technical explanation accompanying the protocol states under paragraph of article xxix b a u s estate_tax deduction also will be allowed for a bequest by a canadian resident as defined under article iv residence to a qualifying exempt_organization that is a canadian corporation however paragraph does not allow a deduction for u s estate_tax purposes with respect to any transfer of property that is not subject_to u s estate_tax emphasis added treasury_department technical explanation of the protocol amending the convention between the united_states of america and canada date roberts holland legislative_history of united_states tax_convention sec_1366 sec_1403 further the senate report from the committee on foreign relations states the proposed revised protocol obligates canada and the united_states to treat a decedent’s bequest to a religious scientific literary educational or charitable_organization resident in the other country in the same manner as if the organization were a resident of the first country thus for u s estate_tax purposes a deduction generally is allowed for a bequest by a canadian resident to a qualifying exempt_organization resident in canada provided the property constituting the bequest is subject_to u s estate_tax emphasis added s exec rept pincite these explanations clarify that to take advantage of article xxix b of the protocol the technical explanation is the official guide to the protocol it explains policies behind particular provisions as well as understandings reached during the negotiations with respect to the interpretation and application of the protocol treasury_department technical explanation of the protocol amending the convention between the united_states of america and canada date roberts holland legislative_history of united_states tax_convention sec_1366 we note that the joint_committee on taxation explanation of the protocol provides further support that a deduction is allowed for u s estate_tax purposes provided the property constituting the bequest is subject_to u s estate_tax joint comm on taxation explanation of proposed protocol to the income_tax treaty between the united_states and canada pincite j comm print the bequest must have been made from property that is subject_to the u s estate_tax the parties stipulated that the bequests were paid solely out of funds and property located outside the united_states the funds used to pay the bequests were therefore not subject_to the estate_tax in the united_states sec_2101 sec_2103 we conclude that the convention as amended by the protocol does not change the result from that under sec_2106 in this instance accordingly we sustain respondent’s determination in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
